MEMORANDUM OPINION
McKEE, Circuit Judge.
Jeoffrey L. Burtch, as Chapter 7 Trustee for Allpoints Warehousing in Liquidation, Inc., the debtor, appeals the order of the United States District Court for the District of Delaware granting summary judgment for defendants Gerald Wendel, a/k/a/ Jerry Wenden, Stuart Lichter, Barry Lang, Harvey C. Zorn, Thomas Bopp, The MBJR Trust, Quadrelle Realty Services, and Wilentz, Goldman & Spitzer, P.C.
As we write only for the parties, we need not set forth the factual or procedural background of this appeal. We have reviewed the thoughtful Memorandum Opinion of the District Court dated March 13, 2001, which accompanied the order that is the subject of this appeal. For the reasons set forth in that opinion, we will affirm the district court’s order granting the Defendants’ Motions for Summary Judgment dated March 13, 2001.